ACCEPTED
                                                                                                                 03-14-00453-CV
                                                                                                                         5889413
                                                                                                      THIRD COURT OF APPEALS
                                                                                                                 AUSTIN, TEXAS
                                                                                                            6/30/2015 5:02:22 PM
                                                                                                               JEFFREY D. KYLE
                            DOLEZAL & ASSOCIATES                                                                          CLERK

                                      301 CONGRESS AVENUE, SUITE 300
                                             AUSTIN, TEXAS 78701
                                               (512) 472-6811                                 RECEIVED IN
                                             FAX: (512)472-6823                         3rd COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                      June 26, 2015                     6/30/2015 5:02:22 PM
COURTS:                                                                                    JEFFREY D. KYLE
U.S. District Court, Western District- Austin Division- Eflle           Shelby County District Clerk-
                                                                                                  ClerkEjile
Travis County District Clerk- Eflle                                     Travis County Clerk- Eflle
The Third Court of Appeals - Efile                                      Bexar County District Clerk - Eflle
Harris County District Clerk- Efile                                     Williamson County District Clerk- Eflle
Williamson County Clerk- Eflle                                          Denton County District Clerk- Ejile
U.S. District Court, Central District of California- Western Division- Efile

ATTORNEYS:
Troy Voelker, Email troJ!@mcneryyoelker. com              David A. Wright, Email dwrizht@dwlaw. com
Robert Vela, Email Robert@;ptexaslaw. com                 Timothy Woods, Email twoods@higerallen.com
Glenn Brown, Email glenn@hopkinswilliamson. com           John D. Guerrini, Email Guerrini@guerrinilaw.com
Peter Ferraro, Emaif.(errarolmv@mac. com                  Ed Walsh, Email ed@edwalshlaw.corn
Bradley James, Email bjames@oneclickcleaners.com           Greg Sap ire, Email greg.sapire@klgates. com
Angela Thompson, Email a thompsonbws@yahoo. com           Lena Pavlova, Emaillena.gavlova@enersa(e.com
Greg Kondoff, Email vp@grandtexan. com                    Jeff Adams, Emailjeff@ie(iadamslaw.com .
Michael Burnett, Email mburnett@pbtbm. com                 Joe Michels, Jr., Email.foe@michelsfirm.com
Bryan E. Eggleston, Email bryan@lonestarlawfirm. com       Charles Hodges, Email Charlie@charliehodgeslaw. com
Jerry Frank Jones, Email jerry@jerryfrankjones.com         Bonnie Kirkland, Email bkirkland@coxsmith.com
Carolyn Hopper Young, Email tx[amlaw@sbcglobal.net         Robert Wood, Email rccwood(@,aol.com
Scott Herlihy, Email sbhlaw@me.com                         Matt Catalano, Email mcatalano@cbtd.com
John Courtade, Email johncourtade@johncourtade. com        Ryan G. Devine, Certified Mail, RRR
John P. Henry, Emailjhenrv@jhenrylaw. com                  Jodi Lazar, Emailj.s2fii@lazarlaw. com
Robert A. Cantore, Email rac@gslaw.org                     Joan E. Cochran, Email joan@cochranlawl.com
Aya Jo Deam, Email aya@cochranlawl.com                     Charles A. Gall, Email cgall@hunton.com
Ami Marie Mortimer, Email amortimer@hunton.com             Paul Moura, Email pmoura@hunton. com
Richard Greenblum, Email richard@richardgreenblum.com Daniel D. Tostrud, Email dtostrud@cobbmartinez. com
Madeline Collison, Email macollison@sweeneybechtold.com
Anthony Capobianco, Email acapobianco@capobiancolaw.com
Courtney Floyd, Email CourtneJ!.Oovd@nortonrose[ulbright.com
D. Brandon Epperson, Email bepperson@philipsandepperson.com
Alan Braun and Kathleen Miele, Email alanb@jefJdavislawfirm.com and kathleenm@je(fdavislawfirm.com
Ryan G. Devine, Certified Mail RRR                         M. Spencer Beck, Certified Mail, RRR

         RE:     VACATION LETTER

Dear All:

       I will be on vacation the following dates from July 20, 2015 through July 24, 2015. Please do not set
anything during this time.

         Thank you for your assistance in this matter and please call if you have any questions.

                                                               Sincerely,




TLD/mac